Citation Nr: 1241587	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  04-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 decision of the St. Petersburg, Florida, Regional Office (RO).

In July 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.
 
Initially, a September 2010 Board decision denied service connection for diabetes mellitus, type II.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2011 order granted the parties' Joint Motion for Remand, vacated the Board decision and remanded the appeal.  In July 2011, the Board remanded the appeal for additional development and the matter has returned for appellate review.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran likely performed duties at the perimeter of Don Muang Airbase, and was exposed to herbicides.  

2.  The medical evidence show that the Veteran's current diagnosis of diabetes mellitus, type II, is compensably disabling.  

3.  Diabetes mellitus, type II, is related to presumed in-service herbicide exposure.  


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is warranted.   38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the service connection claim and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  
 
The Veteran presently seeks service connection for diabetes mellitus, type II.  Specifically, the Veteran maintains that his current diagnosis of diabetes mellitus, type II, was cause by in-service herbicide exposure.  

With respect to Vietnam era Veterans, VA grants service connection on the basis of presumed herbicide exposure for a finite list of diseases, including diabetes mellitus, type II.  See 38 C.F.R. § 3.309(e).  In the case of Veterans serving in Thailand during this period, VA currently concedes in-service herbicide exposure for Air Force service personnel serving (I) at specifically enumerated Royal Thai Air Force Bases, including Don Mang Airbase, and (II) as a policeman, patrol dog handler, member of the security squadron, or near the air base perimeter as shown by evidence of daily work duties, performance evaluations, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The medical evidence of record confirms the Veteran's current diagnosis of diabetes mellitus, type II.  See "ASSESSMENT/PLAN," Private Treatment Record, Feb. 9, 2009.  Thus, the determinative matter is whether such condition is related to the Veteran's military service and the analysis to follow will center on this issue.  

In the present circumstance, the analysis may be stated briefly.  Service personnel records confirm the Veteran's attachment to Det 1, 35th Tactical Group (PACAF) from at least December 1964 to May 1965 on temporary duty (TDY) at Don Muang Airbase, Thailand.  The Veteran's military occupational specialty was a Plumber Specialist.  The Historical Data Record of 35th Tactical Group also confirms that from July 1964 to December 1964 civil engineering projects, such as improvements to plumbing and drainage at Don Muang Airbase, were completed.  A May 1965 USAF Airman Performance Report for December 19, 1964, to May 1, 1965, indicates the Veteran performed tasks to maintain the water distribution system and participated in the laying of water main piping to what evidently was Don Muang Airbase base facilities.  In light of the foregoing and resolving all reasonable doubt in his favor, the Board finds that the evidence sufficiently establishes that the Veteran served near the perimeter of Don Muang Airbase, Thailand, and consistent with current VA guidelines may be presumed to have been exposed to herbicides on this basis.  See M21-1MR, supra.  

In sum, the Veteran is presumed to have been exposed to herbicides in-service, and has a current diagnosis of diabetes mellitus, type II, which VA presumes to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, service connection for diabetes mellitus, type II, is warranted and the claim is granted.  


ORDER

Service connection for diabetes mellitus, type II, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


